                           IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                   CHARLOTTE DIVISION

UNITED STATES OF AMERICA                                )
                                                        ) DOCKET NO.: 3:20-mj-0119-DSC
v.                                                      )
                                                        )
MANUEL OPPENHEIMER                                      )
______________________________________                  )


                                                   ORDER

            THIS MATTER IS BEFORE THE COURT on the Parties’ “Joint Motion to Enlarge

     the Charging Period Under The Speedy Trial Act” (document #17) filed on September 11, 2020.

     For the reasons stated by counsel in support of the Motion, the Court finds that there is sufficient

     cause for a continuance of the indictment deadline in this matter. The Court further finds that the

     ends of justice are served by taking such action as set forth in the joint motion and in 18 U.S.C. §

     3161(h)(7)(A).

            IT IS THEREFORE ORDERED that the Joint Motion to Enlarge the Charging Period

     Under The Speedy Trial Act is GRANTED.

            IT IS FURTHER ORDERED that the deadline for indictment of this matter shall be

     continued until no later than NOVEMBER 27, 2020; and that this Order remain sealed until

     further order of this Court. The Clerk is directed to certify copies of this order to counsel for the

     defendant, to the United States Attorney, the United States Marshals Service, and the United

     States Probation Office.

            SO ORDERED.
                                            Signed: September 14, 2020




              Case 3:20-mj-00119-DSC Document 18 Filed 09/14/20 Page 1 of 1
